Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This Office Action is in response to an AMENDMENT entered July 19, 2021 for the patent application 16/679,953.   


Information Disclosure Statement

The Information Disclosure Statements (IDS) submitted on May 17, 2021 and August 20, 2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, these Information Disclosure Statements are being considered by the Examiner.


Status of Claims

Claims 1 – 20 are pending in the application.
Claims 1 and 11 are currently amended in the application.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   



The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 11 and computer readable claim 20.  Claim 1 recites the limitations of:

( A ) receiving, via a processing device, a request to convert a first gift amount associated with a first recipient account and a first policy from a first medium of exchange to a second medium of exchange, wherein the first policy indicates when a first qualifying transaction using the first recipient account according to the first medium of exchange would trigger application of the first gift amount to the first qualifying transaction, and wherein the first gift amount is from a giver;
( B ) identifying a second recipient account associated with the second medium of exchange; 
( C ) converting the first gift amount from the first medium of exchange to the second medium of exchange to yield a second gift amount; and
( D ) adapting the first policy to a second policy associated with the second gift amount and the second medium of exchange, wherein the second policy indicates when a second qualifying transaction using the second recipient account according to the second medium of exchange would trigger application of the second gift amount to the second qualifying transaction.  

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 1 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 11 and 20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the processing device or any of the bolded limitations in claim 1 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claims 11 and 20.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “receiving” and “identifying” steps are recited at a high level of generality and amounts to mere data gathering, which is a form of extra-solution activity.

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 1, limitation ( A ) above in Applicant’s specification para [0270], which discloses “Computer-executable instructions include, for example, instructions and data that cause a general-purpose computer, special purpose computer, or special purpose processing device to perform a certain function or group of functions. Computer-executable instructions also include program modules that are executed by computers in stand­ alone or network environments. Generally, program modules include routines, programs, components, data structures, objects, and the functions inherent in the design of special-purpose processors, etc. that perform particular tasks or implement particular abstract data types. Computer-executable instructions, associated data structures, and pro­ gram modules represent examples of the program code means for executing steps of the methods disclosed herein. The particular sequence of executable instructions or associated data structures represents examples of corresponding acts implementing the functions described in the steps.“.  
Also, claim 1, limitation (A ) above in Applicant’s specification para [0271], which discloses “Those of skill in the art will appreciate that other embodiments of the disclosure may be practiced in network computing environments with many types of computer system configurations, including personal computers, hand­ held devices, multi-processor systems, microprocessor-based or programmable consumer electronics, network PCs, minicomputers, mainframe computers, and the like. Embodiments may also be practiced in distributed computing environments where tasks are performed by local and remote processing devices that are linked (either by hard­ wired links, wireless links, or a combination thereof) through a communications network. In a distributed computing environment, program modules can reside in local and/or remote memory storage devices.“.  Similar arguments apply to claims 11 and 20.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, Claims 1, 11 and 20 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 1 , 11 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 1, 11, and 20 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  

Dependent Claims

Dependent claims 2 – 10 and 12 - 19 are also rejected under 35 U.S.C. 101.  Dependent claims 2 – 10 and 12 - 19  are further define the abstract idea or further define the extra-solution activities that are present in independent claims 1, 11 and 20 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 2 – 4, 6, 9, 10, 12 – 14, 16 and 19 clearly further define the abstract idea as stated above and claims 5, 7, 8, 15, 17 and 18 further define extra-solution activities such as identifying a use, such as frequent flyer miles, hotel rewards points, loyalty points, videogame credits, online service credits, or a reward program; and a value representing a difference between the artificial exchange rate and an actual exchange rate.  Furthermore, dependent claims 2 – 10 and 12 - 19 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 1 – 20 are not seen to be statutory.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 – 20 are rejected under 35 U.S.C. 103(a) as being obvious over Peter M. Karas et al. (Pub. # US 2003/0130907 A1 – herein referred to as Karas) in view of Chaun P. Heywood (Pub. # US 2006/0253320 A1 – herein referred to as Heywood).

Re: Claim 1, Karas discloses a method comprising: 
receiving, via a processing device, a request to convert a first gift amount associated with a first recipient account and a first policy from a first medium of exchange to a second medium of exchange, wherein the first policy indicates when a first qualifying transaction using the first recipient account according to the first medium of exchange would trigger application of the first gift amount to the first qualifying transaction, and wherein the first gift amount is from a giver (Karas, [0039] -  The promotion handler 160-1 allows adding and removing money in a form other than legal tender or a negotiable instrument. Examples include airline mileage programs and prepaid phone cards. For example, a user could use money in their stored value fund to purchase airline miles with an airline mileage handler 160-1. A conversion rate would be applied to convert the money to mileage credit. The promotion handler 160-1 may need special information from the payment enabler 170, such as the sender's 110 promotion account number, etc. Some of the interfaces 180 used to gain access to the payment enabler 170 could be used to also gain access to the eCard site 140 to allow ordering a eCard with an embedded gift where a computer 120 may not be readily available to the sender 110.);
identifying a second recipient account associated with the second medium of exchange (Karas, [0052] - The payment conversion function 328 allows converting between disparate forms of money as it is transferred through the transfer system 190. An exchange rate database 332 holds conversion factors that allow determining the proper weight to give one form of money with respect to the others. In one example, the payment conversion function 328 may convert money in U.S. dollars to money in European Union Euros. In another example, a user may convert money into airline miles of eight miles for every dollar for a promotion handler 160-1. The exchange rate database 332 is updated with conversion rates as often as practical using conventional methods. The conversion rate may accommodate a percentage service fee for the exchange, or instead of a conversion rate, a flat fee could be charged.).
 However, Karas does not expressly disclose:  
converting the first gift amount from the first medium of exchange to the second medium of exchange to yield a second gift amount; and 
adapting the first policy to a second policy associated with the second gift amount and the second medium of exchange, wherein the second policy indicates when a second qualifying transaction using the second recipient account according to the second medium of exchange would trigger application of the second gift amount to the second qualifying transaction.
In a similar field of endeavor, Heywood discloses:
converting the first gift amount from the first medium of exchange to the second medium of exchange to yield a second gift amount (Heywood, [0076] -  Loyalty system may also allow loyalty providers to create 408 redemption rules. Redemption rules may be used to determine the types of redemption options available to a participant, when and how rewards should be issued, and conversion algorithms to convert loyalty points to monetary amounts, and/or any other type of rule used to administer redemptions. Redemption rules may be triggered by the receipt of redemption requests, at predetermined times, or by any other suitable event.); and 
adapting the first policy to a second policy associated with the second gift amount and the second medium of exchange, wherein the second policy indicates when a second qualifying transaction using the second recipient account according to the second medium of exchange would trigger application of the second gift amount to the second qualifying transaction (Heywood, [0091] - At block 608, the user interface may receive a selection of one of the loyalty programs from the user. The loyalty system may then create a second display which displays 608 the redemption options available for the selected loyalty program. By way of example, redemption options may include gift certificates, charity donations, travel rewards, merchandise rewards, money transfer options, transfers to college savings or other investment accounts, transfers to checking/saving accounts, transfer to loan accounts,  purchase or reduction in price of services (e.g., mortgage refinance costs), and/or any other type of redemption option offered by a loyalty provider. In some aspects, the redemption options available may be deter­ mined based on one or more redemption rules or other loyalty program rules. Thus, in some aspects, redemption options may not be displayed if exclusion rules indicate the participant is excluded from using the redemption option (e.g., because of a delinquent financial account).); (Heywood, [0076] - Loyalty system may also allow loyalty providers to create 408 redemption rules. Redemption rules may be used to determine the types of redemption options available to a participant, when and how rewards should be issued, conversion algorithms to convert loyalty points to monetary amounts, and/or any other type of rule used to administer redemptions. Redemption rules may be triggered by the receipt of redemption requests, at predetermined times, or by any other suitable event.). 
Therefore, in light of the teachings of Heywood, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Karas, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing an participant attributes, to evaluate the exclusion rule condition using the participant attributes, and if the participant is not excluded, to evaluate conditions associated with the reward rule to determine whether to apply the reward calculation algorithm to the transaction.

Re: Claim 2, Karas discloses the method of claim 1, further comprising: 
deactivating at least one of the first gift amount and the first policy (Karas, [0072] -  This embodiment also has buttons that activate hot links. A track gift button 712 provides tracking information on the goods and a gift information button 716 provides product information and product reviews for the goods and/or services. The product information is retrieved from the order status database 512 of the gift site 142 or other sources of product information.).  

Re: Claim 3, Karas in view Heywood of discloses the method of claim 1, 
wherein the first medium of exchange is currency based and the second medium of exchange is non-currency based (Heywood, [0034] -Participants may, in some embodiments, interact with loyalty system 102 to redeem rewards. In these embodiments, loyalty system 102 may provide a web site or other type of user interface that may be accessed by participants to view reward summaries and redeem rewards. As will be described in more detail below, a participant may be given an option to participate in loyalty program(s) which allows the participants to select between multiple redemption options to redeem rewards. Merely by way of example, redemption options may include gift certificates, charity donations, travel discounts, merchandise discounts, money transfers, cash rewards, college saving account contributions, or other types of rewards. Loyalty system 102 may process the reward redemptions and otherwise manage participants' reward accounts.).   The rationale for support of motivation, obviousness and reason to combine see claim 1 above.

Re: Claim 4, Karas in view Heywood discloses the method of claim 1, 
wherein the first medium of exchange and the second medium of exchange are non-currency based and are of different types (Heywood, [0031] -  An example of the first type of loyalty program is a frequent flyer program offered by an airline. An airline typically offers some number of points to each customer that is correlated with the distance traveled. At certain levels, the points may be exchanged by the customer for airline tickets. In some cases, additional incentives may be used to induce customers to reach certain point levels, such as by providing preferential seating and booking privileges. Similar loyalty programs are used in environments for the sale of goods or services, with customers of a particular organization being entitled to rewards in exchange for certain levels of business.).   The rationale for support of motivation, obviousness and reason to combine see claim 1 above.

Re: Claim 5, Karas in view of Heywood discloses the method of claim 3, 
wherein the second medium of exchange is one of frequent flyer miles, hotel rewards points, loyalty points, videogame credits, online service credits, or a reward program denomination (Heywood, [0031] -  An example of the first type of loyalty program is a frequent flyer program offered by an airline. An airline typically offers some number of points to each customer that is correlated with the distance traveled. At certain levels, the points may be exchanged by the customer for airline tickets. In some cases, additional incentives may be used to induce customers to reach certain point levels, such as by providing preferential seating and booking privileges. Similar loyalty programs are used in environments for the sale of goods or services, with customers of a particular organization being entitled to rewards in exchange for certain levels of business.).   The rationale for support of motivation, obviousness and reason to combine see claim 1 above.

Re: Claim 6, Karas discloses the method of claim 1, further comprising: 
retrieving an exchange rate between the first medium of exchange and the second medium of exchange (Karas, [0049] - The payment enabler 170 may be implemented on one or more computers in one or more locations where the various computers would communicate over a network. Included in the payment enabler 170 are a payment controller 304, handler interfaces 308, a billing function 312, a messaging function 316, an enabler interface 320, a user database 324, a payment conversion function 328, an affiliate interface 333, and an exchange rate database 332.); and 
converting the first gift amount from the first medium of exchange to the second medium of exchange according to the exchange rate (Karas, [0052] - The payment conversion function 328 allows converting between disparate forms of money as it is transferred through the transfer system 190. An exchange rate database 332 holds conversion factors that allow determining the proper weight to give one form of money with respect to the others. In one example, the payment conversion function 328 may convert money in U.S. dollars to money in European Union Euros. In another example, a user may convert money into airline miles of eight miles for every dollar for a promotion handler 160-1. ).  

Re: Claim 7, Karas discloses the method of claim 6, 
wherein the exchange rate is an artificial exchange rate indicated by a giver of the first gift amount (Karas, [0052] -  An exchange rate database that allow determining the 332 holds conversion factors t proper weight to give one form of money with respect to the others. In one example, the payment conversion function 328 may convert money in U.S. dollars to money in European Union Euros. In another example, a user may convert money into airline miles of eight miles for every dollar for a promotion handler 160-1. The exchange rate database 332 is updated with conversion rates as often as practical using conventional methods. The conversion rate may accommodate a percentage service fee for the exchange, or instead of a conversion rate,).  

Re: Claim 8, Karas discloses the method of claim 7, further comprising: 
determining a value representing a difference between the artificial exchange rate and an actual exchange rate for the first gift amount; and refunding the value to the giver (Karas, [0052] -  The  exchange rate database a promotion  handler  160-1 332 is  updated  with  conversion  rates as often  as practical  using conventional  methods.  The conversion  rate  may  accommodate a percentage service fee for the exchange, or instead of a  conversion  rate,  a flat  fee  could  be  charged.).  

Re: Claim 9, Karas in view of Heywood discloses the method of claim 1, further comprising: 
identifying a difference between the first medium of exchange and the second medium of exchange that impacts the first policy (Heywood, [0009] -  The rules data store may further comprise a second reward rule having a second reward calculation algorithm. The logic may be configured to evaluate condition(s) associated with the second reward rule to determine whether to apply the second reward calculation algorithm to the purchase transaction. In some embodiments, the logic may be configured to apply both the reward calculation algorithm and the second reward calculation algorithm to the purchase transaction if the condition(s) for both reward rules are satisfied. The reward rules may be associated with the same or different loyalty programs. If the rules are associated with different loyalty programs, the loyalty programs may be offered by the same or different loyalty providers.); and 
adapting the first policy to the second policy based on the difference (Heywood, [0011] -  The transaction information includes a participant identifier identifying a participant in a loyalty program. An exclusion rule including at least one exclusion condition and one or more participant attributes associated with the participant are obtained. By way of example, obtaining the participant attribute(s) may comprise obtaining an account status for an account associated with the participant. The condition is evaluation using the participant attribute(s). If the exclusion condition is satisfied, the participant is excluded from accruing loyalty points for the transaction.).  The rationale for support of motivation, obviousness and reason to combine see claim 1 above.

Re: Claim 10, Karas in view of Heywood discloses the method of claim 1, further comprising: 
retrieving rules associated with the first policy (Heywood, [0078] -  Rules created in blocks 402, 404, 406, and/or 408 may be stored 410 in one or more data stores. Upon the occurrence of a triggering event, the loyalty system may retrieve the rules associated with the triggering event, evalu­ate the condition(s) associated with the retrieved rules, and if the conditions are satisfied, apply the associated action(s). It should be appreciated that rules other than the rules described in FIG. 4 may also or alternatively be created and used to administer loyalty programs. By way of example, rules may be created to specify how return transactions should be processed to reverse loyalty rewards previously issued. Other types of rules are also contemplated.); and 
adapting the first policy to the second policy based on the rules (Heywood, [0065] -  In some embodiments, rules may be associated with one or more trigger events which trigger the evaluation of condition(s) associated with the rule. If the condition(s) are satisfied, one or more actions associated with the rule are taken. Merely by way of example, rules may be triggered by receipt of transaction information for the purchase of goods or services, receipt of transaction information for a return transaction, at predetermined times (e.g., end-of-cycle, monthly, quarterly,  yearly, fixed date, etc.), by receipt of redemption requests, and/or by receipt of associated account attributes or other participant information. Other types of events may also trigger the evaluation of rules associated with loyalty programs.).  The rationale for support of motivation, obviousness and reason to combine see claim 1 above.

Re: Claim 11, Karas discloses a system comprising: 
a processing device (Karas, [0046] -  An Internet interface 180-3 is typically implemented through a web browser. The browser downloads web pages from the payment enabler 170. The Internet interface could be hosted by the computer 120 of the user. Some embodiments could host the Internet interface on a portable device such as a wireless phone or personal digital assistant (PDA). The Internet interface 180-3 may also be used by the ATM, kiosk and retail interfaces 180-1, 180-2, 180-4 in whole or in part. The Internet interface 180-3 uses encryption for the link to the payment enabler 170 in some embodiments.); and 
a memory having stored therein instructions which, when executed by the processing device, cause the processing device to: 
access a first account representing stored value in a first medium of exchange (Karas, [0088] -  For example, another-button may be presented entitled "redeem your gift certificate" that would forward the user to the target merchant(s) for the gift certificate. To verify identity, the target merchant would require the e-mail address for the eCard be used to configure an account. Where money is available from a stored value fund on the payment enabler 170, the receiver 130 is invited to create an account where there is none. Some money gifts from the payment enabler 170 do not require creation of an account.);  96Attorney Docket 080-0202D 
choose an amount of the stored value from the first medium of exchange (Karas, [0090] - Referring to FIG. 13, a flow diagram of an embodiment of a process 1220 for paying-in money to the payment enabler 170 is shown. To pay for the electronic gift, money is transferred from a money handler 160 of the sender 110 to a stored value fund 1344 of the receiver 130. The stored value fund may be used only once to pay for the present gift or could be used any number of times by the receiver 130. The stored value fund is identified by the e-mail address of the receiver 130, among other ways. If a fund already exists, it may be used for the present transaction. Some embodiments could avoid the use of a stored value fund by transferring money from sender 110 to receiver 130.).
However, Karas does not expressly disclose:  
convert the amount of the stored value to a second medium of exchange to yield a converted amount, the converted amount being funded from the first account; and 
generate, for a recipient and from a giver having the first account, a gift comprising a policy and the converted amount in the second medium of exchange, wherein the gift is associated with a second account for the second medium of exchange, and wherein the policy is associated with monitoring transactions made using the second account such that the converted amount is applied to a transaction satisfying conditions of the policy.
In a similar field of endeavor, Heywood discloses:
convert the amount of the stored value to a second medium of exchange to yield a converted amount, the converted amount being funded from the first account (Heywood, [0076] -  Loyalty system may also allow loyalty providers to create 408 redemption rules. Redemption rules may be used to determine the types of redemption options available to a participant, when and how rewards should be issued, and conversion algorithms to convert loyalty points to monetary amounts, and/or any other type of rule used to administer redemptions. Redemption rules may be triggered by the receipt of redemption requests, at predetermined times, or by any other suitable event.); and 
generate, for a recipient and from a giver having the first account, a gift comprising a policy and the converted amount in the second medium of exchange, wherein the gift is associated with a second account for the second medium of exchange, and wherein the policy is associated with monitoring transactions made using the second account such that the converted amount is applied to a transaction satisfying conditions of the policy (Heywood, [0045] -  The available choices may, in some instances, be determined by evaluating one or more rules 220. In some aspects, rules 220 may also specify conversion algorithms used by reward redemption logic 214 to convert to a selected redemption option. Merely by way of example, a rule may specify that loyalty program points are divided by 100 to determine an amount available for a charitable contribution. In other aspects, rule conditions may direct the reward redemption logic 214 to evaluate attributes of a participant's associated account(s), transaction history information, or other attributes about a participant. The participant   information may be used to determine redemption options and/or to determine the conversion algorithm to apply to convert loyalty program points to other redemption options. In further aspects, reward redemption logic 214 may apply rules 220 to automatically redeem loyalty points as specified by the participant.).
Therefore, in light of the teachings of Heywood, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Karas, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing an participant attributes, to evaluate the exclusion rule condition using the participant attributes, and if the participant is not excluded, to evaluate conditions associated with the reward rule to determine whether to apply the reward calculation algorithm to the transaction.

Re: Claim 12, Karas in view of Heywood discloses the system of claim 11, wherein the memory stores therein additional instructions which, when executed by the processing device, further causing the processing device to: 
withdraw the amount of the stored value from the first account (Heywood, [0052] - Merely by way of example, the associated accounts may be credit card accounts, checking accounts, debit card accounts, savings accounts, mortgage accounts, other types of loan accounts, stored value accounts, and/or any other type of account associated with a participant and used by loyalty system 200 to administer loyalty program(s). Attributes of a particular associated account stored in associated accounts 222 may vary depending upon the information used to evaluate rules and/or the type of account. Exemplary attributes may include current balance, interest rate, deposit information, account status, payment information, average balance, date opened, number of items purchased since cycle start, and/or dollar amount of items purchased since cycle start. Other types of attributes may also be stored in associated accounts data store 222.).  The rationale for support of motivation, obviousness and reason to combine see claim 11 above.

Re: Claim 13, Claim 13 is a system claim corresponding to method claim 3.  Therefore, claim 13 is analyzed and rejected as previously discussed with respect to claim 3.

Re: Claim 14, Claim 14 is a system claim corresponding to method claim 4.  Therefore, claim 14 is analyzed and rejected as previously discussed with respect to claim 4.

Re: Claim 15, Claim 15 is a system claim corresponding to method claim 5.  Therefore, claim 15 is analyzed and rejected as previously discussed with respect to claim 5.

Re: Claim 16, Claim 16 is a system claim corresponding to method claim 6.  Therefore, claim 16 is analyzed and rejected as previously discussed with respect to claim 6.

Re: Claim 17, Claim 17 is a system claim corresponding to method claim 7.  Therefore, claim 17 is analyzed and rejected as previously discussed with respect to claim 7.

Re: Claim 18, Claim 18 is a system claim corresponding to method claim 8.  Therefore, claim 18 is analyzed and rejected as previously discussed with respect to claim 8.

Re: Claim 19, Claim 19 is a system claim corresponding to method claim 9.  Therefore, claim 19 is analyzed and rejected as previously discussed with respect to claim 9.

Re: Claim 20, Claim 20 is an apparatus claim corresponding to system claim 11.  Therefore, claim 20 is analyzed and rejected as previously discussed with respect to claim 11.


Response to Arguments

Examiner would like to point out that the Supreme Court in KSR International Co. v. Teleflex Inc. described seven rationales to support rejections under 35 U.S.C. 103:
Combining prior art elements according to known methods to yield predictable results;
Simple substitution of one known element for another to obtain predictable results;
 Use of known technique to improve similar devices (methods, or products) in the same way;
Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
“Obvious to try” –choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and
 Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations; however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” see Dann v. Johnson, 425 U.S. 219, 230 (1976).


Applicant's arguments filed with an Amendment on July 19, 2021 have been fully considered but they are not persuasive.  

Applicant Argument: 
“Claim I furthermore recites a step that is unique. The step requires upon determining, via a processor, that the recipient has initiated, at a second time, which is later than the first time, a qualifying purchase using the recipient payment account according to the policy, intercepting the qualifying purchase to yield an interception and applying, based on the interception, at least a portion of a payment for the qualifying purchase from the giver payment account. These limitations are argued to be broad and simply cover a fundamental economic practice. However, intercepting a qualifying purchase and then applying, based on the interception, at least a portion of a payment for the qualifying purchase from the giver payment account is not addressed at all in the Office Action as why this feature is a fundamental economic practice.“, (see page 7 of the Remarks).


Examiner’s Response:  
Examiner respectfully disagrees.  The 2019 Revised Patent Subject Matter Eligibility Guidance. states that a category of abstract ideas is a "Fundamental Economic Practice", which are concepts relating to the economy and commerce, such as agreements between people in the form of contracts, legal obligations, and business relations. The method for receiving, via a processing device, a request to convert a first gift amount associated with a first recipient account and a first policy from a first medium of exchange to a second medium of exchange, wherein the first policy indicates when a first qualifying transaction using the first recipient account according to the first medium of exchange would trigger application of the first gift amount to the first qualifying transaction, and wherein the first gift amount is from a giver, falls under the category of concepts relating to business relations and commerce.  Abstract ideas are not limited to ideas that may be characterized as economic principles; nor are abstract ideas limited to the examples set forth in Alice, i.e., fundamental economic practices, certain methods of organizing human activities, an idea of itself, and mathematical relationships or formulae.  See Alice, 134 S. Ct. at 2350, 2356.

Applicant Argument: 
“Applicant further traverses this rejection and based on the 2019 Revised Patent Subject Matter Eligibility Guidance. The Guidance requires the Examiner to first determine whether the claim recites a judicial exception and then to determine whether recite a judicial exception is integrated into a practical application. In the present case, Applicant submits that it is clear that what the Office Action characterizes the claims as being directed to something very narrow. In fact, the "abstract idea" is defined in the present case as everything but the "device" in the claim.“, (see page 8 of the Remarks).

Examiner’s Response:  
Examiner respectfully disagrees.  Essentially, the applicant arguing that the claims are not directed to an abstract ideal are not correct.  Here the claims are just further refining the recited abstract ideal without providing any technological improvement or solving technological issue.  And therefore, there is no integration into a practical application.  Regarding to Step2B applicant is essentially arguing there is something significantly more.  However, there is no technological solution being provided, they are not solving a technological issue and they are not using any specialized device.  All is being done is further refining the abstract ideal. Therefore, the answer is no to both 2A and 2B.

Re: Claim 1, the applicant asserts that cited prior art do not teach – “receiving, via a processing device, a request to convert a first gift amount associated with a first recipient account and a first policy from a first medium of exchange to a second medium of exchange, wherein the first policy indicates when a first qualifying transaction using the first recipient account according to the first medium of exchange would trigger application of the first gift amount to the first qualifying transaction, and wherein the first gift amount is from a giver.“, (see page 11 of the Remarks).

The Examiner respectfully disagrees, Karas does discloses “receiving, via a processing device, a request to convert a first gift amount associated with a first recipient account and a first policy from a first medium of exchange to a second medium of exchange, wherein the first policy indicates when a first qualifying transaction using the first recipient account according to the first medium of exchange would trigger application of the first gift amount to the first qualifying transaction, and wherein the first gift amount is from a giver.“ at (Karas, [0039], -  The promotion handler 160-1 allows adding and removing money in a form other than legal tender or a negotiable instrument. Examples include airline mileage programs and prepaid phone cards. For example, a user could use money in their stored value fund to purchase airline miles with an airline mileage handler 160-1. A conversion rate would be applied to convert the money to mileage credit. The promotion handler 160-1 may need special information from the payment enabler 170, such as the sender's 110 promotion account number, etc. Some of the interfaces 180 used to gain access to the payment enabler 170 could be used to also gain access to the eCard site 140 to allow ordering a eCard with an embedded gift where a computer 120 may not be readily available to the sender 110.).), with further emphasis at (Karas, [0052], - The payment conversion function 328 allows converting between disparate forms of money as it is transferred through the transfer system 190. An exchange rate database 332 holds conversion factors that allow determining the proper weight to give one form of money with respect to the others. In one example, the payment conversion function 328 may convert money in U.S. dollars to money in European Union Euros. In another example, a user may convert money into airline miles of eight miles for every dollar for a promotion handler 160-1. The exchange rate database 332 is updated with conversion rates as often as practical using conventional methods. The conversion rate may accommodate a percentage service fee for the exchange, or instead of a conversion rate, a flat fee could be charged.).

Re: Claim 1, the applicant asserts that cited prior art do not teach – “converting the first gift amount from the first medium of exchange to the second medium of exchange to yield a second gift amount.“, (see page 12 of the Remarks).  

The Examiner respectfully disagrees, Heywood does discloses “converting the first gift amount from the first medium of exchange to the second medium of exchange to yield a second gift amount.“ at (Heywood, [0076], - Loyalty system may also allow loyalty providers to create 408 redemption rules. Redemption rules may be used to determine the types of redemption options available to a participant, when and how rewards should be issued, and conversion algorithms to convert loyalty points to monetary amounts, and/or any other type of rule used to administer redemptions. Redemption rules may be triggered by the receipt of redemption requests, at predetermined times, or by any other suitable event.), with further emphasis at (Heywood, [0077], - One example of a redemption rule is a rule that states the conditions for a participant to be able to redeem loyalty points for cash. Another redemption rule may state how loyalty points are converted to dollars. In some embodiments, the conversion of loyalty points to dollars may vary based on financial account attributes, loyalty transaction attributes, or other attributes associated with a participant. By way of example, a rule may state that if a participant's credit card balance is over 1,000 and the participant's second credit card balance is over 2,000, then divide the total number of loyalty points by 1,000 to determine the cash back amount, otherwise divide the total number of loyalty points by 500. As another example, a redemption rule may state that the redemption of a reward for a gift certificate should be issued as a stored value credit. Yet another example of a redemption rule is a rule that specifies conditions for matching a reward (e.g., a charitable contribution match by the loyalty provider or other entity) and actions to apply to match the reward (e.g., ACH transfer from a loyalty provider account to the charity account). Numerous other types of redemption rules may be created 408.).



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696